[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 99-1150

         JOHN P. CONROY AND PATRICIA E. CONROY,

                Plaintiffs, Appellants,

                           v.

         FEDERAL DEPOSIT INSURANCE CORPORATION;
          LAWRENCE T. GIBBONS; ELLEN GIBBONS,

                 Defendants, Appellees.
                                      

No. 99-1218

         JOHN P. CONROY AND PATRICIA E. CONROY,

                Plaintiffs, Appellants,

                           v.

FEDERAL DEPOSIT INSURANCE CORPORATION, As Receiver of Woburn
                Five Cents Savings Bank,

                  Defendant, Appellee,
                                      

          LAWRENCE T. GIBBONS; ELLEN GIBBONS,

           Intervenors-Defendants, Appellees.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

   [Hon. George A. O'Toole, Jr., U.S. District Judge]

                         Before

                Torruella, Chief Judge,
           Stahl and Lipez, Circuit Judges.

John P. Conroy and Patricia E. Conroy on brief pro se.
Ann S. Duross, Assistant Attorney General, Colleen J. Boles,
Senior Counsel, and Daniel Glenn Lonergan, Counsel, on brief for
appellee Federal Deposit Insurance Corporation.

January 5, 2000

Per Curiam.  We have reviewed the parties' briefs and the
record in these two appeals.  These appeals are the seventh and
eighth appeals by appellants seeking to forestall the completion of
a foreclosure sale that occurred in September 1995.  They are as
meritless as appellants' prior appeals as the arguments presented
are either waived or barred by res judicata.
In Appeal No. 99-1150, the district court, by memorandum and
order dated December 29, 1998, dismissed appellants' complaint for
lack of jurisdiction.  We summarily affirm essentially for the
reasons stated by the district court in that memorandum and order.
In Appeal No. 99-1218, the district court, by order dated
December 29, 1998, enforced a January 17, 1996 order directing
appellants to permit access to the property for an appraisal and
inspection.  We summarily affirm essentially for the reasons stated
by the district court in its order of December 29, 1998.  We also
note that we have already reviewed the January 1996 access order,
which we summarily affirmed in Conroy v. FDIC, No. 96-1172 (1st
Cir. Order, June 10, 1996).
Affirmed.  See Loc. R. 27(c).